DAUKSCH, Chief Judge,
concurring specially:
Because this case falls within the holding of State v. Andrews, 376 So.2d 9 (Fla.1979), I must concur. But I am moved to say that the actions of the police, especially but not exclusively those attached to the Drug Enforcement Administration, were quite deplorable and their cruel and overbearing treatment of this Appellant is not unnoticed. Because “two wrongs do not make a right,” I cannot do anything but voice my disgust and let the Appellant’s conviction stand. The impropriety includes the arrest and “unarrest,” telephone calls to Appellant’s wife, holding the Appellant for an inordinate and unwarranted period of time before the unarrest, threats to shoot the Appellant when he requested use of the men’s room facilities, refusal to allow him to telephone his family during the several hours he was held, and the lie the police agent told Appellant about the police releasing him on his own recognizance.
Finally, if it were shown in the record that the D.E.A. agents were in fact state or local agents merely assigned to the D.E.A., as is often the case, then my opinion in regard to the conviction would be different as Andrews would not strictly apply.